IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RALPH LOUIS DOUROS,                          : No. 27 MM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
NATIONWIDE MUTUAL FIRE                       :
INSURANCE COMPANY,                           :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.